Citation Nr: 0701269	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  04-15 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected low back disability, prior to May 14, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from June 1973 to December 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Cleveland, 
Ohio Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The record demonstrates that after the veteran perfected his 
appeal, the RO, in a June 2005 decision, increased the 
veteran's evaluation for his low back disability from 20 
percent disabling to 50 percent disabling, effective May 14, 
2005.  Subsequently, in a statement dated in July 2005, the 
veteran indicated that he was satisfied with the 50 percent 
evaluation assigned from May 14, 2005, but was seeking a 
higher evaluation prior to May 14, 2005.  Therefore, this 
decision will only address the period prior to May 14, 2005. 

The Board also observes that the RO in the June 2005 decision 
also recharacterized the service-connected low back 
disability from low back strain with mild radiculopathy to 
degenerative disc disease of the lumbar spine with 
radiculopathy.  


FINDING OF FACT

Throughout the rating period on appeal, prior to May 14, 
2005, the veteran's low back disability was manifested by 
subjective complaints of pain, including radiating to the 
right and left lower extremities, productive of no more than 
moderate limitation of motion, with no more than mild 
neurological deficit, without demonstrated incapacitating 
episodes.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for low back strain with radiculopathy prior to 
September 23, 2002, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (as in effect prior to September 26, 2003, to include as 
amended effective September 23, 2002).

2.  The schedular criteria for a separate 20 percent 
evaluation, but no higher, for orthopedic manifestations of 
the service-connected low back strain with radiculopathy, 
from September 23, 2002, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in 
effect from September 23, 2002 through September 25, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5238, 5243 (as in 
effect from September 26, 2003).

3.  The schedular criteria for a separate 10 percent 
evaluation, but no higher, for neurologic manifestations of 
the service-connected low back strain with radiculopathy, 
from September 23, 2002, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in 
effect from September 23, 2002 to September 25, 2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (as in effect from 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
8520, 8521, 8524 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).
The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an 
application for "service connection," therefore, the 
Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a March 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  This letter, which was 
issued prior to the AOJ's initial adjudication of the claim, 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  It is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claim.  
See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a practical 
matter the Board finds that he has been notified of the need 
to provide such evidence, for the following reasons.  The AOJ 
letter noted above informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to the AOJ.  Further, the 
veteran, in April 2003, indicated that he did not have any 
further evidence to submit.  Under these circumstances, the 
Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession. 

The above notice did not set forth the relevant diagnostic 
code (DC) for the disability at issue.  However, this is 
found to be harmless error.  Indeed, the March 2004 statement 
of the case included such information, and included a 
description of the rating formula for all possible schedular 
ratings under that diagnostic code.  As such, the failure to 
include such notice in the VCAA letters did not prejudice the 
veteran here.  

The March 2003 letter also failed to discuss the law 
pertaining to effective dates.  However, because the instant 
decision grants separate evaluations for orthopedic and 
neurologic symptomology, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
In this regard, in the event that the veteran disagrees with 
the effective date assigned by the RO when effectuating the 
award, the veteran will be provided notice in this regard, as 
well as an opportunity to respond.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided prior to the 
issuance of appropriate VCAA notice.  As such, there is no 
defect with respect to the timing of the VCAA notice 
requirement.  

Legal Criteria 

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2003); Esteban v. Brown, 6 Vet. App 259 (1994).

The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2006).  

The factors of disability reside in reductions of their 
normal excursion of movement in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2006).  

As a general matter, when the law or regulations change 
during the pendency of an appeal, the version more favorable 
to the claimant applies, absent congressional intent to the 
contrary.  As the veteran filed the original claim on which 
this appeal is based prior to September 26, 2003, his claim 
must be evaluated under both the former and the revised 
criteria.  However, where the amended regulations expressly 
provide for an effective date, and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  

Legal Analysis

At the outset, the Board notes that the veteran filed his 
claim for an increased evaluation for his service-connected 
low back disability, on February 3, 2003.  Therefore, the 
rating period for consideration on appeal begins February 2, 
2002, one year prior to the date of receipt of the claim upon 
which the June 2003 Notice of Disagreement was based.  
38 C.F.R. § 3.400(o)(2).  However, the Board again notes that 
during the pendency of the appeal the RO, in a June 2005 
decision, increased the veteran's evaluation for his low back 
disability from 20 percent disabling to 50 percent disabling, 
effective May 14, 2005.  The veteran indicated that he was 
satisfied with the 50 percent evaluation assigned from May 
14, 2005, but was seeking a higher evaluation prior to May 
14, 2005.  Therefore, this appeal will only address the 
rating period from February 2, 2002 to May 13, 2005. 

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293, was effective September 23, 
2002.  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.  

I.  Prior to September 26, 2003

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, and 5295, are for consideration in rating for the 
service-connected low back disability.  The Board will first 
consider whether the schedular criteria in effect prior to 
September 26, 2003 can serve as a basis for an increased 
rating here.  For this period, the veteran is currently in 
receipt of a 20 percent rating pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, for limitation of motion of the lumbar 
spine.

A.  Orthopedic Symptomology 

After a review of the record, the Board finds the veteran's 
symptomology during this period does not warrant an 
evaluation greater than 20 percent under Diagnostic Code 
5292.  In this regard, on VA examination in April 2003, the 
examiner reported that the veteran could forward bend 70 
degrees, extend 25 degrees, laterally bend 70 degrees to the 
left and 55 degrees to the right, twist 30 degrees to the 
left and 45 degrees to the right.  He also indicated that the 
veteran's current level of disability was moderate.  The 
April 2003 VA examination report reflects that the veteran 
suffered additional functional loss due to pain.  However, 
even with consideration under the criteria set forth in 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v Brown, 8 Vet. App. 202 
(1995), the Board finds that there has been no demonstration, 
by competent clinical evidence, of additional functional 
impairment comparable to severe limitation of motion so as to 
warrant the next higher evaluation.  Therefore, based on this 
clinical evidence, the Board finds that the veteran's 
symptomology more nearly approximates the currently assigned 
20 percent evaluation.  Therefore, the Board finds that an 
evaluation in excess of 20 percent is not warranted under 
Diagnostic Code 5292.

The Board has also contemplated other applicable Diagnostic 
Codes.  In this regard, 
Diagnostic Code 5295 for lumbosacral strain is applicable.  
Under this code, a 20 percent evaluation is warranted where 
there is muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral in standing position.  A 40 
percent evaluation is assigned where there is severe 
symptomology manifested by listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
motion of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  However, on VA 
examination in April 2003, the examiner reported that the 
veteran's spine was straight and there was no evidence of a 
positive Goldthwaite's sign, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  As previously stated the veteran could 
forward bend to 70 degrees.  Such level of limitation of 
motion, even with consideration of additional functional 
impairment due to pain, is not equivalent to marked 
limitation of motion, but rather is reflective of moderate 
limitation of motion.  Moreover, as the examiner from the 
April 2003 examination reported that the veteran displayed a 
moderate level of disability, there is no evidence that his 
low back strain is severe in nature.  Therefore, based on 
this evidence, the Board 
finds that an evaluation in excess of 20 percent is not 
warranted under Diagnostic Code 5295.

The Board has also considered whether any other Diagnostic 
Code may afford the veteran an increased rating during the 
period in question.  However, as the medical evidence does 
not establish ankylosis, Diagnostic Codes 5286 and 5289 are 
not for application.  There are no other relevant Diagnostic 
Codes for consideration.

B.  Intervertebral Disc Syndrome

The Board again notes that Diagnostic Code 5293 pertaining to 
intervertebral disc syndrome was amended effective September 
23, 2002.  The Board observes that the rating period on 
appeal encompasses both the period prior to and since this 
revision.

i.  Prior to September 23, 2002

The Board also finds that an evaluation in excess of 20 
percent is not warranted for the veteran's low back 
symptomology under Diagnostic Code 5293, as it existed prior 
to September 23, 2002.  Under this code, a 20 percent 
evaluation is warranted for intervertebral disc syndrome that 
is productive of moderate impairment with, recurring attacks.  
A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome that is manifested by recurring 
attacks, with intermittent relief.  However, the Board 
observes that during this period, the claims file does not 
contain any medical evidence showing an intervertebral disc 
syndrome diagnosis or complaints of, or treatment for, any 
neurological symptomology of any type during the period in 
question.  Therefore, there is no basis on which to assign an 
evaluation in excess of 20 percent under Diagnostic Code 
5293.

ii.  From September 23, 2002 to September 25, 2003

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, Diagnostic Code 5293 states 
that intervertebral disc syndrome is to be evaluated either 
based on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
the separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and prior to September 26, 2003, a 40 percent 
disability rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  The 
evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293.  In fact, there is 
no evidence of record which demonstrates that bed rest was 
prescribed by a physician at any time.  Indeed, on VA 
examination in April 2003, the veteran reported that he had 
not been evaluated for his neurological symptomology (i.e., 
his radiculopathy and bowel movement urgency).  As such, the 
revised version of Diagnostic Code 5293, as in effect from 
September 23, 2002 through September 25, 2003, can not serve 
as a basis for an increased rating on the basis of 
incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.  The service-
connected back disability at issue is the only service-
connected disability.  As discussed above, the orthopedic 
manifestations of the disability at issue warrant no more 
than a 20 percent evaluation under Diagnostic Codes 5292 to 
5295.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected low back disability.  In this regard, an April 2003 
VA examination report reflects the veteran complained of back 
pain that radiated to both hips and caused his legs to buckle 
when he stands up and indicated that he had increased 
difficulty holding his bowel movements.  On physical 
examination he had a mildly positive straight leg raise on 
the right, was able to heel and toe walk, had 5/5 motor 
strength in his quads, hamstrings, flexors and extensors of 
the hip, dorsiflexors and plantar flexors of the foot, and 
his extensor hallucis longus.  The examiner diagnosed the 
veteran with mild radiculopathy.  The Board finds that the 
medical evidence detailed above allows for a finding of mild 
neurological manifestations of the veteran's service-
connected low back strain.  

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, 
the potentially relevant Diagnostic Code sections for the 
veteran's symptomatology are 8520, for the sciatic nerve, 
Diagnostic Code 8521, for the external popliteal nerve 
(common peroneal), Diagnostic Code 8524, for the internal 
popliteal nerve (tibial), Diagnostic Code 8525, for the 
posterior tibial nerve, and Diagnostic Code 8526, for the 
anterior crural nerve.  Thus, the veteran is entitled to a 10 
percent rating under Diagnostic Code 8520, 8521, 8524, 8525, 
or 8526 for the neurologic manifestations of the disability 
at issue.  For purposes of this decision, Diagnostic Code 
8520 will be utilized.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's low 
back disability.  It has been determined that the veteran is 
entitled to a 20 percent rating under Diagnostic Code 5292 
for his orthopedic manifestations, and that he is entitled to 
a 10 percent evaluation under Diagnostic Code 8520 for the 
neurologic manifestations.  Those separate orthopedic 
manifestation and neurologic manifestation ratings must now 
be combined under 38 C.F.R. § 4.25, along with all other 
service-connected disabilities.  The Board observes that the 
veteran is not presently service-connected for any other 
disability and as such, only the ratings for the orthopedic 
and neurological manifestations will be combined.

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings of 20 percent (orthopedic 
manifestations of his low back disability), and 10 percent 
(neurological manifestations of his low back disability) an 
evaluation of 28, which rounded to the nearest tenth, 
warrants a 30 percent rating.  This combined rating exceeds 
the 20 percent evaluation rating currently in effect for this 
period.

Thus, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
entitles the veteran to an increased combined service-
connected disability evaluation of 30 percent if he is rated 
separately for the orthopedic and neurologic manifestations 
of the disability at issue.  As such, the evidence supports 
the grant of a separate 20 percent rating for the orthopedic 
manifestations of the disability at issue, and a separate 10 
percent rating for the neurologic manifestations of the 
disability at issue, for the period from September 23, 2002.  
As discussed above, there is no basis for separate 
evaluations in excess of those amounts.  

II.  From September 26, 2003 to May 13, 2005

The diagnostic criteria pertinent to spinal disabilities in 
general were revised effective September 26, 2003 (as 
codified in relevant part at 38 C.F.R. § 4.71, Diagnostic 
Codes 5237, 5238, 5243 (2006).  Under such diagnostic codes, 
a 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is assigned for unfavorable ankylosis of 
the entire spine. 

Here, the competent clinical evidence of record is against an 
evaluation in excess of 20 percent for the orthopedic 
manifestations disability at issue based on the general 
rating formula for disease or injury of the spine, effective 
September 26, 2003, for Diagnostic Codes 5237, 5238, or 5243.  
In March 2004, the veteran complained of back pain.  Physical 
examination was unremarkable relative to the back.  The Board 
observes that for the period in question, there is no 
additional medical evidence referable to the orthopedic 
manifestations of the veteran's low back disability.  
However, the Board notes that 38 C.F.R. § 4.1 provides that, 
in evaluating a disability, such disability is to be viewed 
in relation to its whole recorded history.  Therefore, the 
Board will consider the April 2003 VA examination report, 
which is found to shed additional light on the veteran's 
disability picture as it relates to the rating period in 
question.  As previously noted, on VA examination in April 
2003, the examiner reported that the veteran could forward 
bend 70 degrees, extend 25 degrees, laterally bend 70 degrees 
to the left and 55 degrees to the right, and twist 30 degrees 
to the left and 45 degrees to the right.  

The Board finds that the veteran's combined range of motion 
of the thoracolumbar spine of 295 degrees and forward flexion 
of 70 degrees corresponds to no more than a 10 percent 
evaluation per the criteria under Diagnostic Code 5237 
(lumbosacral strain), 5238 (spinal stenosis), or 5243 
(intervertebral disc syndrome).   As such, the criteria for a 
40 percent evaluation under the General Rating Formula for 
spinal disabilities have not been satisfied.  

However, as explained before, the musculoskeletal nature of 
the disability requires consideration of additional 
functional limitation due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Here, the April 2003 VA examination reveals that the veteran 
experienced functional loss due to pain.  However, even with 
consideration under the criteria set forth in 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca v Brown, 8 Vet. App. 202 (1995), 
the Board finds that there has been no demonstration, by 
competent clinical evidence, of additional functional 
impairment comparable to forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine.  Therefore, based on the analysis 
of those criteria set forth above, the veteran remains 
entitled to no more than a 20 percent evaluation for the 
orthopedic manifestations of his service-connected chronic 
low back strain for the period from September 26, 2003.

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record does not enable an increased rating based 
on incapacitating episodes of intervertebral disc syndrome.  

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate Diagnostic Code.  Thus, the 10 percent separate 
rating established beginning September 23, 2002, remains 
intact.  For the reasons already discussed, the evidence 
fails to support a rating in excess of that amount for the 
veteran's neurologic manifestations of his low back strain 
disability.

In conclusion, the evidence of record supports the single 20 
percent disability evaluation for the veteran's low back 
strain with radiculopathy under the regulations in effect 
prior to September 23, 2002.  There is no basis for a higher 
rating during that time period.  Effective September 23, 
2002, the revised schedular criteria entitles the veteran to 
a separate 20 percent rating for the orthopedic 
manifestations of his low back disability and a separate 10 
percent rating for his neurologic manifestations.  Further, 
for the period from September 26, 2003 to May 13, 2005, the 
evidence does not warrant further changes to the veteran's 
disability evaluations.  In reaching these conclusions, the 
benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2006).


ORDER

Entitlement to a rating in excess of 20 percent for low back 
strain with radiculopathy prior to September 23, 2002, is 
denied.

Entitlement to a separate 20 percent evaluation for 
orthopedic manifestations of the veteran's low back strain 
with radiculopathy, from September 23, 2002, is granted, 
subject to the applicable law governing the award of monetary 
benefits.

Entitlement to a separate 10 percent evaluation for 
neurologic manifestations of the veteran's service-connected 
low back strain with radiculopathy from September 23, 2002, 
is granted, subject to the applicable law governing the award 
of monetary benefits.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


